IN THE COURT OF APPEALS OF IOWA

                                    No. 15-0751
                              Filed October 12, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ROBERT JOHN THEDE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Tama County, Patrick R. Grady,

Judge.



      A defendant challenges his convictions for sexual abuse, incest, and

indecent exposure. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Vidhya K. Reddy, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Kevin R. Cmelik and Richard J.

Bennett Sr., until withdrawal, Assistant Attorneys General, for appellee.



      Considered by Danilson, C.J., and Vaitheswaran and Tabor, JJ.
                                         2


TABOR, Judge.

       Robert Thede appeals his convictions for sexual abuse in the third degree

and incest, claiming the State presented insufficient evidence at his bench trial to

prove he committed a sex act with his fifteen-year-old granddaughter. He also

challenges his indecent-exposure conviction, contending the State failed to show

his intent “to arouse or satisfy the sexual desires of either party.” Because the

district court properly found proof beyond a reasonable doubt to support the

elements of all three sexual offenses, we affirm.

       I.     Facts and Prior Proceedings

       Sixty-year-old Thede started to spend more time with his teenaged

granddaughter in the summer of 2013. She sometimes stayed overnight at his

house, and he provided her gifts, including a laptop, clothes, and a dog. He also

bought her lingerie, a vibrator, and “orgasmic gel” from Spencer’s Gifts. Thede

freely discussed sexual matters with his granddaughter, suggesting she should

be “having more of a fun sex life.” He encouraged her to have sex with a certain

seventeen-year-old boy he chose for her and “tried talking to [her] about having

sex with adults.”

       In early August 2013, during one of his granddaughter’s visits to his

house, Thede told her he needed a haircut. On his concrete patio outside a

sliding glass door, the granddaughter shaved Thede’s head with an electric

razor. He then told her “it would be fun if [she] were to shave his genitals.”

Although she “felt very creeped out” and uncomfortable, she acceded to her

grandfather’s wishes and shaved the hair around his anus, penis, and scrotum.

She testified: “I did not touch him at all when this had happened. . . . [H]e had
                                        3


spread his butt cheeks for me to shave his anus.”        She further testified her

grandfather moved his penis while she was shaving his pubes. Her cousin and

another teenaged boy witnessed the shaving incident from inside the house; the

cousin heard his grandfather saying “oh honey, right there” and recalled that

Thede “seemed like he was enjoying” the experience.

      Later the same night, those three teenagers and three of their friends

returned to Thede’s home after attending a community event. The teenagers

recalled Thede provided “a bunch of booze” and urged them to have a “whipped

cream naked party.” The granddaughter testified she and her friend undressed,

covered their bodies with whipped cream supplied by Thede, laid down on

Thede’s kitchen floor, and allowed the boys to lick it off. The granddaughter said

Thede told her that night “he wanted to perform oral sex” on her.

      On November 1, 2013, the State charged Thede with sexual abuse in the

third degree, in violation of Iowa Code section 709.4(2)(c)(3) (2013), and

indecent exposure, in violation of section 709.9, in connection with the August

shaving incident.   In February 2014, the State added a charge of incest, in

violation of section 726.2. On November 17, Thede waived his right to a jury and

appeared for a bench trial. On January 9, 2015, the district court issued an order

finding the State had proved the elements of all three offenses beyond a

reasonable doubt. The district court imposed indeterminate sentences of ten

years, five years, and one year to run concurrently with each other but

consecutively to the thirty-year term Thede faced on other matters. Thede now

appeals his convictions of third-degree sexual abuse, incest, and indecent

exposure.
                                         4


       II.    Standard of Review

       We review Thede’s challenge to the sufficiency of the evidence for

correction of legal error. See Iowa R. App. P. 6.907; see also State v. Howse,

875 N.W.2d 684, 688 (Iowa 2016).         We view the record in the light most

favorable to the State, including all reasonable inferences that may be fairly

drawn from the evidence. Howse, 875 N.W.2d at 688. We will uphold the district

court’s verdict if substantial evidence supports it. Id. Evidence is substantial

when “a rational trier of fact could conceivably find the defendant guilty beyond a

reasonable doubt.” State v. Thomas, 561 N.W.2d 37, 39 (Iowa 1997).

       III.   Substantial-Evidence Analysis

       A. Sexual Abuse and Incest

       The district court found the State proved the following elements of sexual

abuse in the third degree: (1) Thede committed a sex act with his granddaughter,

(2) they were not living together as husband and wife, (3) the granddaughter was

fourteen or fifteen years old, and (4) Thede was in a position of authority over the

granddaughter and used that authority to coerce her to submit. See Iowa Code

§ 709.4(2)(c)(3). The court further found the State proved the following elements

of incest: (1) Thede performed a sex act with his granddaughter (2) knowing she

was related to him as a “descendent.” See id. § 726.2.

       On appeal, Thede challenges the State’s proof he committed the requisite

“sex act” for each offense. The other elements are uncontested.
                                          5


         The term “sex act” was defined in the 2013 Iowa Code as:

         any sexual contact between two or more persons by: penetration of
         the penis into the vagina or anus; contact between the mouth and
         genitalia or by contact between the genitalia of one person and the
         genitalia or anus of another person; contact between the finger or
         hand of one person and the genitalia or anus of another
         person . . . ; or by use of artificial sexual organs or substitutes
         therefor in contact with the genitalia or anus.

Id. § 702.17. In this case, the State relied on the final alternative definition of

sexual contact, that is, “by use of artificial sexual organs or substitutes therefor in

contact with the genitalia or anus.” See id.

         Thede raises two issues concerning the State’s proof of a sex act. First,

he argues the electric razor used by his granddaughter did not qualify as an

artificial sexual organ or a substitute therefor. Second, he contends the shaving

encounter was not sexual in nature. We will address each issue in turn.

         1. Electric Razor as Artificial Sex Organ or Substitute Therefor

         Thede contends the electric razor was not an artificial sex organ because

it was “not itself a sex toy” or an object with the purpose of replacing a sexual

organ.     He further argues the razor was not a “substitute” for a sex organ

because it was not used in the place of a penis or vagina. Thede asserts the

razor was not used as a substitute sexual organ because it was “not used to

achieve or attempt penetration. Nor was it used for masturbation.” Thede urges

the word “substitute” means a substitute for a sexual organ and not a substitute

for a hand. See State v. Williams, No. 03-1343, 2004 WL 1898551, at *2 (Iowa

Ct. App. Aug. 26, 2004) (explaining “[t]he provision concerning artificial sexual

organs or substitutes is a separate category [in section 702.17 (2001)], separated

by a semicolon, from the provision concerning hand to genital contact”).
                                            6


       Our supreme court considered the final clause of section 702.17

concerning artificial and substitute sex organs in State v. Whetstine, 315 N.W.2d
758, 760–61 (Iowa 1982). In that case, the applicable version of the Iowa Code

did not include “contact between the finger or hand of one person and the

genitalia or anus of another person” in the definition of “sex act.” See Iowa Code

§ 702.17 (1979). The questions before the supreme court were whether digital

penetration constituted a sex act and, by implication, whether a finger fit the

definition of an “artificial sexual organ[] or substitute[] therefor.”1 Whetstine, 315
N.W.2d at 760 (quoting Iowa Code § 702.17). The Whetstine court held “a finger

is a substitute for a sexual organ in the present case. It may also be considered

as a substitute for an artificial sexual organ.” Id. at 761. The court reasoned: “It

would not be logical to allow a defendant to be convicted of sexual abuse for

using a plastic penis, or a similar inanimate object as a substitute for the plastic

penis, but to prohibit his conviction if he used his fingers or hand.” Id.; see State

v. Mueller, 344 N.W.2d 262, 267 (Iowa Ct. App. 1983) (finding, under logic of

Whetstine, when defendant “rubbed and yanked” victim’s testicles, he was using

his hand as a substitute for a vagina); see also State v. Anderson, No. 04-1086,

2005 WL 3115469, at *3–4 (Iowa Ct. App. Nov. 23, 2005) (concluding language

of section 709.12 did not restrict use of artificial or substitute sexual organs to the

perpetrator and finding defendant used victims’ buttocks as substitute for

vaginas).

1
  Thede points to Whetstine’s discussion of “inartful drafting” and the debate whether
“substitute therefor” applies to artificial sexual organs, natural sexual organs, or both.
See Whetstine, 351 N.W.2d at 761. Whetstine suggested: “Probably what is meant is an
artificial sex organ or a substitute for a sex organ.” Id. (quoting 4 Yeager & Carlson,
Iowa Practice: Criminal Law and Procedure § 44, at 16 (1979)).
                                          7


       The State argues the electric razor was a substitute for an artificial sexual

organ in this case because it operated much like the penis-shaped vibrator that

Thede purchased for his granddaughter at Spencer’s Gifts. The granddaughter

testified, when the electric razor was switched on, it caused a vibration and “was

similar to a vibrator.” The State also argues the razor “was a substitute for an

actual sex organ—a penis.” The State emphasizes that under our case law, the

pubic hair and pubic area are considered part of the human genitalia. See State

v. Martens, 569 N.W.2d 482, 486 (Iowa 1997) (explaining “the term ‘genitalia’

broadly describes and includes many organs associated with the reproduction

apparatus”).

       After reviewing Whetstine and its progeny, along with Martens, we are

convinced the district court correctly decided the granddaughter’s use of an

electric razor to shave Thede’s pubic hair and anus constituted a sex act. The

factfinder may reasonably view the razor as an artificial sexual organ akin to a

vibrator or, alternatively, as a substitute for an actual sexual organ, like a penis or

female genitalia. The razor’s contact with Thede’s genitalia and anus satisfied

the final definition listed in the statute—the language does not require proof of

penetration or masturbation as suggested by Thede on appeal. See Iowa Code

§ 702.17 (defining “sex act” as sexual contact between individuals “by use of

artificial sexual organs or substitutes therefor in contact with the genitalia or

anus” (emphasis added)); see also State v. Pearson, 514 N.W.2d 452, 455 (Iowa

1994) (stating “prohibited contact occurs when . . . the specified parts or

substitutes touch”).
                                        8


      2. Shaving Episode as Sexual in Nature

      Thede next argues the State presented “insufficient evidence to establish

the shaving incident was sexual in nature.” He submits a nonsexual purpose

existed for shaving, namely, removing body hair for hygienic reasons.

      A factfinder may determine the sexual nature of contact “from the type of

contact and the circumstances surrounding it.” Pearson, 514 N.W.2d at 455.

The circumstances considered would plainly include contact “made to arouse or

satisfy the sexual desires of the defendant or the victim.” Id. But the lack of an

obvious sexual motivation does not preclude a finding of sexual abuse if the

overall context reveals a lascivious nature underlying the contact. See State v.

Howard, 825 N.W.2d 32, 44 (Iowa 2012).

      Other relevant circumstances include but are not limited to the
      relationship between the defendant and the victim; whether anyone
      else was present; the length of the contact; the purposefulness of
      the contact; whether there was a legitimate, nonsexual purpose for
      the contact; where and when the contact took place; and the
      conduct of the defendant and victim before and after the contact.

Id. (quoting Pearson, 514 N.W.2d at 455).

      We find ample evidence in this record pointing to the sexual nature of the

shaving episode. Thede pursued an inappropriate, sexually charged relationship

with his teenaged granddaughter.      He talked to her about her sex life and

exhorted her to be more adventuresome. He purchased erotic lingerie and “sex

toys” for her. The shaving incident itself was more than momentary, and the

granddaughter initiated contact with Thede’s intimate body parts at his direction.

During the shaving, a teenaged onlooker perceived Thede was enjoying the

experience, and at one point Thede made a lustful comment.
                                        9


      Thede insists because he was laughing and joking around while his

granddaughter shaved him, the State did not establish the sexual nature of the

contact.   But Thede’s levity during the incident is not mutually exclusive of

engaging in sexual contact. In addition, the exhibitionist nature of the shaving

undermines Thede’s assertion on appeal that the purpose was personal hygiene.

      The shaving episode also differed from State v. Monk, 514 N.W.2d 448,

451 (Iowa 1994), where the court found that inserting a broom handle into the

victim’s rectum was not necessarily sexual in nature because the male occupants

of the apartment often engaged in similar “horseplay” and “there was nothing

sexual going on the evening of the incident.” By contrast, the same night as the

shaving episode, Thede arranged for his granddaughter and her teenaged

friends to drink alcohol and then take part in a lewd display in his kitchen

involving nudity and whipped cream. He later told his granddaughter he wanted

to have oral sex with her. Thede’s subsequent actions support the district court’s

determination the shaving episode was sexual in nature.

      The State offered substantial evidence supporting the district court’s

conclusion that Thede was guilty beyond a reasonable doubt of sexual abuse

and incest.

      B. Indecent Exposure

      Thede also challenges his indecent exposure conviction. The crime of

indecent exposure has four elements:

             1. The exposure of genitals or pubes to someone other than
      a spouse . . . ;
             2. That the act is done to arouse the sexual desires of either
      party;
             3. The viewer was offended by the conduct; and
                                          10


            4. The actor knew, or under the circumstances should have
       known, the victim would be offended.

State v. Isaac, 756 N.W.2d 817, 819 (Iowa 2008) (citation omitted). On appeal,

Thede challenges only the second element—that he acted with the intent to

arouse the sexual desires of either himself or his granddaughter.

       Thede argues the State’s proof of a sexual intent was inadequate because

“there is no indication that [he] masturbated or was sexually aroused at the time

of the exposure.” For the reasons discussed above in our analysis of Thede’s

challenge to the sex-act elements of sexual abuse and incest, we find substantial

evidence Thede’s exposure of his genitalia to his granddaughter was sexually

motivated. See State v. Jorgensen, 758 N.W.2d 830, 837 (Iowa 2008) (“The

requisite intent to arouse or gratify the sexual desire of any person can be

inferred   from     an    accused’s   conduct,   remarks,   and     all   surrounding

circumstances.”).        Contrary to Thede’s argument, neither an erection nor

masturbation is a prerequisite for an indecent exposure conviction. See State v.

Smith, No. 01-2654-CR, 2002 WL 453401, at *2 (Wis. Ct. App. Mar. 26, 2002)

(holding “the lack of a visible erection does not negate the existence” of an intent

to sexually arouse).       Viewing the evidence in the light most favorable to the

State, we decline to disturb the district court’s finding of guilt on the indecent

exposure count.

       AFFIRMED.